Exhibit 99.1 Towerstream Reports Third Quarter 2015 Results and Business Update MIDDLETOWN, R.I., November 9, 2015 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a Fixed Wireless Fiber Alternative provider , announced results for the third quarter ended September 30, 2015 and provided a business update. Operating Highlights and Business Update Shared Wireless Infrastructure ● Executed small cell contracts with Verizon Wireless for the colocation of small cell equipment on shared wireless infrastructure. ● Revenues for the three months ended September 30, 2015 increased 7% compared to the three months ended September 30, 2014. ● Syscom and HetNets announce landmark agreement to enable carriers to deploy wireless infrastructure on 45,000 Syscom billboards. Fixed Wireless ● Towerstream connected 55 buildings with 15.8 million square feet and 1,527 possible customers to its On Net service of 100 MB of bandwidth for $699. ● Wholesale platform continues to grow with additional connections provided to existing CLEC customer and trial program launched with third CLEC. ● New sales center staffed and closing customer contracts ahead of internal plan. Management Comments and Business Update "Continued growth in our On Net program and the maturation of the sales force in our new South Florida office has positioned the Fixed Wireless segment for higher revenues in 2016, and possibly as soon as the fourth quarter of 2015" stated Joseph Hernon, Chief Financial Officer. "Anticipated higher revenues and cost management initiatives are expected to drive cash burn lower in the fourth quarter of 2015 and continuing into 2016." "Revenues for our Shared Wireless segment continue to grow as carriers have started to densify their networks." stated Jeffrey Thompson, Chief Executive Officer. "Our expansive network in Manhattan, the most congested city in the country, has significant capacity and is uniquely positioned for small cell deployments, Wi-Fi access and offload, and connectivity to support the continued growth of the Internet-of-Things.” Page 1 of 9 Selected Financial Data and Key Operating Metrics (All dollars are in thousands except ARPU) (Unaudited) Three M onths E nded 9/30 /201 5 6/30 /201 5 9/30 /2014 Revenues $ $ $ Gross margin Consolidated 21 % 20 % 25 % Fixed wireless 61 % 62 % 65 % Capital expenditures Fixed wireless $ $ $ Shared wireless infrastructure 46 56 Corporate 32 57 22 Churn rate (1) % % % ARPU (1) $ $ $ ARPU of new customers (1) Cash and cash equivalents See Non-GAAP Measures below for the definitions of Churn, ARPU and ARPU of new customers. Consolidated Statement s of Operations (Unaudited) (All dollars are in thousands except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 5 4 5 4 Revenues $ Operating Expenses Cost of revenues 6,211 18,169 Depreciation and amortization 3,318 10,295 Customer support 3,574 Sales and marketing 1,353 4,174 General and administrative 2,382 7,726 Total Operating Expenses 43,938 Operating Loss ) Other Expense Interest expense, net ) Total Other Expense ) Net Loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted Page 2 of 9 Summary Condensed Balance Sheet s (All dollars are in thousands) ( Una udited) September 30 , 201 5 (Audited) December 31, 201 4 Assets Current Assets Cash and cash equivalents $ $ 38,028 Other 2,237 Total Current Assets Property and equipment, net Other assets Total Assets Liabilities and Stockholders’ Equity Current Liabilities Accounts payable and accrued expenses Deferred revenues and other Total Current Liabilities Long-Term Liabilities Long-term debt Other Total Long-Term Liabilities 35,162 Total Liabilities 40,360 Stockholders’ Equity Common stock 67 67 Additional paid-in-capital 157,631 Accumulated deficit ) ) Total Stockholders’ Equity 41,962 Total Liabilities and Stockholders’ Equity $ $ 82,322 Summary Condensed Statement s of Cash Flows (Unaudited) Nine M onths E nded September 30 , 5 4 Net Cash Used in Operating Activities $ ) $ ) Net Cash Used in Investing Activities ) ) Net Cash Used in Financing Activities ) ) Net Decrease in Cash and Cash Equivalents $ ) $ ) Page 3 of 9 Statement s of Operations - Segment Basis (Unaudited) The Company has two reportable segments. The Fixed Wireless segment provides fixed wireless broadband services to commercial customers and delivers access over a wireless network transmitting over both regulated and unregulated radio spectrum. The Shared Wireless Infrastructure segment offers a range of rental options on street level rooftops related to (i) the installation of customer owned Small Cells, (ii) Wi-Fi access and the offloading of mobile data, and (iii) backhaul, power and other related telecommunications. The Corporate group includes corporate overhead and centralized activities which support our overall operations. Corporate overhead includes administrative personnel, including executive management, and other support functions such as information technology and facilities. Centralized operations include network operations, customer care, and the management of network assets. Corporate costs are not allocated to the segments because such costs are managed on a centralized basis. Management also believes that not allocating these centralized costs provides a better reflection of the direct operating performance of each segment. Three Months Ended September 30 , 2015 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 16 ) Depreciation and amortization - Customer support - Sales and marketing 36 77 - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - 8 - 8 Non-cash expenses (a) - Adjusted EBITDA (b) ) ) - ) Less: Capital expenditures 46 32 - Net Cash Flow (b) $ $ ) $ ) $ - $ ) Three Months Ended September 30, 2014 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ 794 $ - $ ) $ 8,302 Operating Expenses Cost of revenues 2,632 3,610 15 ) 6,211 Depreciation and amortization 1,981 1,014 323 - 3,318 Customer support 346 147 755 - 1,248 Sales and marketing 1,239 38 76 - 1,353 General and administrative 64 163 2,155 - 2,382 Total Operating Expenses 4,972 3,324 ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-cash expenses (a) 1,084 501 - 3,681 Adjusted EBITDA (b) ) ) - ) Less: Capital expenditures 1,154 590 22 - 1,766 Net Cash Flow (b) $ $ ) $ ) $ - $ ) Page 4 of 9 Nine Months Ended September 30 , 201 5 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 46 ) Depreciation and amortization - Customer support - Sales and marketing - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - - Non
